Citation Nr: 1410806	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-01 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The Veteran had active service from December 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and assigned a 0 percent rating; and granted service connection for tinnitus and assigned a 10 percent rating.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in March 2013.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  From the date of the Veteran's claim, audiometric findings show that the Veteran had no worse than Level II hearing acuity in his right ear and no worse than Level I hearing acuity in his left ear; hospitalization or marked interference with employment due to tinnitus has not been shown.  

2.  The Veteran is receiving the maximum schedular rating for bilateral tinnitus, the diagnostic criteria adequately describe the severity and symptomatology of his tinnitus; hospitalization or marked interference with employment due to tinnitus has not been shown. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for bilateral hearing loss have not been met, including on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 including Diagnostic Code 6100 (2013).  

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for bilateral tinnitus and the criteria for entitlement to an extraschedular rating have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F.3d. 1344, 1350 (Fed. Cir. 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

With regard to the claims for increased ratings, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified appropriately in letters dated in September 2008 and July 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent November 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal that include opinions and information necessary to rate the Veteran's conditions relevant to the rating criteria for the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  




Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the rating of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, consideration must be given as to whether staged ratings should be assigned to compensate entitlement to a higher rating at any point during the pendency of the claim.  When the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two ratings is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The criteria for evaluating hearing impairment call for the consideration of the results of examinations using controlled speech discrimination tests (Maryland CNC) together with the results of puretone audiometry tests.  38 C.F.R. § 4.85 (2013).  The results are charted on Table VI and Table VII, as set out in the Rating Schedule.  In order to establish entitlement to a compensable or higher rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average puretone decibel loss are met.  

Hearing tests will be conducted without hearing aids.  When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz are each 55 decibels or more, or when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, those exceptional patterns of hearing require different methods of rating.  38 C.F.R. § 4.86 (2013).  

The maximum rating that Diagnostic Code 6260 provides for unilateral or bilateral tinnitus is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013); Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  

Upon VA audiological examination in November 2008, the Veteran's audiometric evaluation results, in decibels, were as follows:  






HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
65
65
LEFT
15
15
20
40
50

The average pure tone threshold in the right ear was 51.25 decibels and in the left ear was 31.25 decibels.  Speech discrimination ability was 100 percent in the right ear and 100 percent in the left ear.  The examiner diagnosed bilateral hearing loss and tinnitus.  

A private audiological examination in June 2009 revealed mild sensorineural hearing loss sloping to moderately-severe loss in the left ear and mild to profound mixed hearing loss in the right ear.  Speech discrimination was "excellent" on the left, and "slight difficulty" on the right.  

Upon VA audiological examination in August 2009, the Veteran's audiometric evaluation results, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
55
60
LEFT
30
25
30
50
60

The average pure tone threshold in the right ear was 46.25 decibels and in the left ear was 41.25 decibels.  Speech discrimination ability was 88 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed bilateral hearing loss and tinnitus.

The findings on the Veteran's audiometric studies in November 2008 and August 2009 correlate to a designation of level I or II hearing in the right ear and level I hearing in the left ear (including based on Table VIA).  Those results, when applied to Table VII, provide for a 0 percent under Diagnostic Code 6100 when those levels of hearing are demonstrated.  38 C.F.R. § 4.85, Table VII (2013).  No exceptional pattern of hearing loss is shown requiring any other method of rating.  A more severe level of hearing loss has not been clinically demonstrated during the appeal period, including at the private audiological evaluation.  Consequently, the clinical evidence shows that the Veteran is not entitled to a compensable rating for his service-connected bilateral hearing at any time during the appeal period.  

The Board is sympathetic to the Veteran's assertions that his level of hearing loss is more severely disabling, particularly with regard to his difficulty hearing people speak, and that he should be compensated accordingly.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Here, a mechanical application of the rating schedule results in a noncompensable rating under Diagnostic Code 6100 throughout the appeal period.  To the extent that he may argue or suggest that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make that assertion.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Additionally, the Veteran has already been assigned the maximum rating for unilateral or bilateral tinnitus of 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260; Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006).  Therefore, a higher schedular rating cannot be granted.  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  

The evidence in this case does not show such an exceptional disability picture such that the available schedular ratings for service-connected hearing loss and tinnitus are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected hearing loss and tinnitus.  The Veteran has not exhibited symptoms of his these disabilities that are not contemplated in the rating criteria.  There are higher ratings available for hearing loss, but the Veteran does not meet the criteria for those ratings.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2013).

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for higher initial ratings for bilateral hearing loss and tinnitus, including on an extraschedular basis, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial rating in excess of 10 percent for tinnitus is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


